Detailed Action
This office action is in response to the amendment filed on 09/07/2022.

Status of Claims
Claims 7-9 and 22-24 have been cancelled. 
Claims 1-6, 10-21, and 25-30 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 11 and 26, The claims are objected to because each claim refers to a preceding claim that has been cancelled. It is suggested to amend the claims 11 and 26 to depend from claims 1 and 16 respectively.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi et al. (Publication No.  US 2015/0230234, hereinafter referred to as Choi) in view of Tsui et al. (Publication No.  US 2012/0309445, hereinafter referred to as Tsui).
Regarding Claims 1 and 16, Choi discloses acquiring a service corresponding to the link over which the data is to be transmitted (An eNodeB set the bitmap in each transmission time restriction configuration in accordance with the observed traffic pattern for the respective DRB/logical channel [service] in the UL [link which the data is to be transmitted] of a device; see ¶ 0029 & figure 2 signal 2.), and 
determining, based on the service, whether to perform transmission control of the data (The device transmits UL data for the logical channel to which transmission time restriction [transmission control of the data] applies in accordance with the subframe pattern configuration; see ¶ 0034-0035 & figure 2 signal 4.); 
Choi fails to disclose that “in response …, wherein the link …; and determining …”. However, in analogous art, Tsui discloses in response to determining to perform transmission control of the data (detect that the pre-specified configuration meets a condition [transmission control of the data]; see figure 6 numeral 604.), 
acquiring link quality of a link over which data is to be transmitted (Monitor uplink; see figure 602.), wherein the link quality of the link over which the data is to be transmitted is indicated by a measured transmitting power of the terminal device (Evaluate the uplink power level for a defined number of uplink transmissions; see figure 6 numeral 606. The embodiment is performed by a mobile device; see ¶ 0043-0044 & figure 2 numeral 202.); and
determining, according to the link quality of the link over which the data is to be transmitted, whether to transmit the data (Transmission of a non-signaling radio bearer related message is temporarily disabled, based on determining that the uplink power level meets the condition with respect to the pre-specified power level for a subset of the defined number of uplink transmissions as a function of the evaluation; see ¶ 0081 & figure 6 numeral 604 & 610.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi  restriction mechanism with the transmission mechanism in order to avoid using a large amount of transmission power to continue the communication; see ¶ 0003.


Claims 2-4, 14, 17-19, and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi, Tsui, and further in view of Karpoor et al. (Publication No.  US 2012/0135728, hereinafter referred to as Karpoor).
	Regarding Claims 2 and 17, Choi  fails to disclose that that in acquiring the link quality of the link over which the data is to be transmitted, the processor is configured to: measure quality of a reverse link, and use the quality of the reverse link to indicate the link quality of the link over which the data is to be transmitted. However, in analogous art, Karpoor discloses that the wireless communication device measures the RSS (RSSwcd) from the received beacon; see ¶ 0109.   The wireless communication device uses the effective radiated power (Pbseff) of the base station, RSSwcd, and the actual transmit power (Pwcd) of the wireless communication device to determine/compute the value of estimated uplink received signal strength (RSSbs) at the base station; see figure 6 step 615 & ¶ 0109. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with the transmission mechanism in order to avoid asymmetric transmission issue in the wireless system; see ¶ 0004.

	Regarding Claims 3 and 18, Choi   fails to disclose that determining, according to the link quality of the link over which the data is to be transmitted, whether to transmit the data, comprises: in response to the quality of the reverse link measured by the terminal device being lower than a first preset threshold, determine not to transmit the data; or in response to the quality of the reverse link measured to the terminal device by a receiving end being no lower than the first preset threshold, determine to transmit the data. However, in analogous art, Karpoor discloses that when the estimated uplink RSSbs is greater than a minimum threshold value, the wireless communication device determines that is within uplink transmission range and can then transmit; see figure 6 numeral 620-630 & ¶ 0111. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with the transmission mechanism in order to avoid asymmetric transmission issue in the wireless system; see ¶ 0004.

	Regarding Claims 4 and 19, Choi  fail to disclose that in measuring the quality of the reverse link, the processor is configured to: measure an intensity, a signal power, or signal quality of a synchronization signal on the reverse link; or measure an intensity, a signal power, or signal quality of a reference signal on the reverse link other than the synchronization signal. However, in analogous art, Karpoor discloses that the wireless communication device measures the RSS (RSSwcd) from the received beacon; see ¶ 0109. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with the transmission mechanism in order to avoid asymmetric transmission issue in the wireless system; see ¶ 0004.
	
	Regarding Claims 14 and 29, Choi  fail to disclose that in response to the link over which the data is to be transmitted being an uplink, the reverse link is a downlink, and a receiving end of the uplink is a network side; or in response to the link over which the data is to be transmitted being a bypass link, the receiving end is one of: another terminal device, the network side, or other device entity, and the reverse link is a link from the receiving end to the terminal device. However, in analogous art, Karpoor discloses that the wireless communication device determines that is within uplink transmission range and can then transmit; see figure 6 numeral 620-630 & ¶ 0111. The receiving end of the transmission is a base station [network node; see figure 2. In addition, the wireless communication device receives outbound [downlink] communication from the base station; see figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with the transmission mechanism in order to avoid asymmetric transmission issue in the wireless system; see ¶ 0004.



Claims 5-6 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi, Tsui, Karpoor, and further in view of Ramkumar et al. (Publication No.:  US 2018/0139702, hereinafter referred as Ramkumar).
	Regarding Claims 5 and 20, Choi  discloses that in acquiring the link quality of the link over which the data is to be transmitted, the processor is configured to:  acquire the link quality, of the link over which the data is to be transmitted (An user equipment (UE) [terminal device] measure the transmission power of the active uplink channel [link over which data is to be transmitted]; see figure 2A step 201-202 & ¶ 0030.).
Choi  fails to disclose that the acquire link quality is fed back by a receiving end of the link over which the data is to be transmitted. However, in analogous art, Ramkumar discloses that a UE [terminal] may configure a transmission power of an uplink signal [data is to be transmitted] based at least in part on feedback from a base station [receiving end]; see ¶ 0072. The feedback includes channel conditions [link quality]; see ¶ 0072. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a close-loop control in order to improve uplink performance and reduce interference on the LTE air interface; see ¶ 0074.

Regarding Claims 6 and 21, Choi  fails to disclose that in determining, according to the link quality of the link over which the data is to be transmitted, whether to transmit the data, comprises: in response to the link quality of the link over which the data is to be transmitted being no higher than a second preset threshold, determine not to transmit the data; or in response to the link quality of the link over which the data is to be transmitted being higher than the second preset threshold, determine to transmit the data. However, in analogous art, Tsui discloses that an uplink power level that meets a condition with respect to a pre-specified power level is detected; see figure 5 numeral 504. In response to detection that the uplink power level meets the condition, transmission of at least one message is disabled; see figure 5 numeral 506 & ¶ 0079. In addition, transmission of the at least one message can be selectively enabled when the transmission power level is once again lower than the threshold level; see ¶ 0079 & figure 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with the transmission mechanism in order to avoid using a large amount of transmission power to continue the communication; see ¶ 0003.
Choi  fails to disclose that the link quality is fed back to the terminal device by the receiving end. However, in analogous art, Ramkumar discloses that a UE [terminal] may configure a transmission power of an uplink signal [data is to be transmitted] based at least in part on feedback from a base station [receiving end]; see ¶ 0072. The feedback includes channel conditions [link quality]; see ¶ 0072. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a close-loop control in order to improve uplink performance and reduce interference on the LTE air interface; see ¶ 0074.



Claims 10-13, 15, 25-28, and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi, Tsui, Karpoor, and further in view of Frank et al. (Publication No.:  US 2017/0230960, hereinafter referred as Frank).
	Regarding Claims 10 and 25, Choi  fails to disclose acquire a service corresponding to the data; and determine, based on the service corresponding to the data, a threshold for use in transmission control of the data, wherein the threshold comprises at least one of: a first preset threshold, a second preset threshold, or a transmitting power threshold. However, in analogous art, Frank discloses that a UE receive a resource allocation [acquire service] for PUCCH [link]; see figure 3 numeral 310. Receive additional maximum power reduction (A-MPR) threshold; see figure 3 numeral 320. Transmit only the PUCCH resource with a lower A-MPR when the difference is greater the A-MPR threshold; see figure 3 numeral 380. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a A-MPR threshold in order to minimize the Signal-to-Interference plus Noise Ratio (SINR) needed to decode the one PUCCH resource block and also make sure that the transmission is uniquely decodable from the single resource block transmission; see ¶ 0032.

	Regarding Claims 11 and 26, Choi  fails to disclose determining, through a configuration by a network or an agreement in a protocol, whether to perform transmission control of the data for the service. However, in analogous art, Frank discloses that a UE receive [network] the A-MPR threshold; see figure 3 numeral 320. Transmit only the PUCCH resource with a lower A-MPR when the difference is greater the A-MPR threshold; see figure 3 numeral 380.  Furthermore, the A-MPR difference threshold can be preloaded in a memory [agreement in the protocol] of the UE, such as before the UE is sold to a consumer; see ¶ 0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a A-MPR threshold in order to minimize the Signal-to-Interference plus Noise Ratio (SINR) needed to decode the one PUCCH resource block and also make sure that the transmission is uniquely decodable from the single resource block transmission; see ¶ 0032.

	Regarding Claims 12 and 27, Choi  fails to disclose performing transmission control of the data for the service by configuring, by the network, at least one of: a specific protocol data unit (PDU) session, a specific quality of service (QoS) flow, a specific bearer, a specific logical channel, or a specific QoS requirement. However, in analogous art, Frank discloses that the UE receive the resource allocation [acquire service] for PUCCH [link/logical channel]; see figure 3 numeral 310. The UE receive [network] the A-MPR threshold; see figure 3 numeral 320. Transmit only the PUCCH resource with a lower A-MPR when the difference is greater the A-MPR threshold; see figure 3 numeral 380.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a A-MPR threshold in order to minimize the Signal-to-Interference plus Noise Ratio (SINR) needed to decode the one PUCCH resource block and also make sure that the transmission is uniquely decodable from the single resource block transmission; see ¶ 0032.

	Regarding Claims 13 and 28, Choi  fails to disclose that the service is indicated by at least one of: the specific PDU session, the specific QoS flow, the specific bearer, the specific logical channel, or the specific QoS requirement. However, in analogous art, Frank discloses that the UE receive the resource allocation [acquire service] for PUCCH [link/logical channel]; see figure 3 numeral 310. The UE receive [network] the A-MPR threshold; see figure 3 numeral 320. Transmit only the PUCCH resource with a lower A-MPR when the difference is greater the A-MPR threshold; see figure 3 numeral 380.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a A-MPR threshold in order to minimize the Signal-to-Interference plus Noise Ratio (SINR) needed to decode the one PUCCH resource block and also make sure that the transmission is uniquely decodable from the single resource block transmission; see ¶ 0032.


	Regarding Claims 15 and 30, Choi  fails to disclose that the first preset threshold, the second preset threshold and the transmitting power threshold are configured by a network or agreed in a protocol. However, in analogous art, Frank discloses that a UE receive [network] the A-MPR threshold; see figure 3 numeral 320. Transmit only the PUCCH resource with a lower A-MPR when the difference is greater the A-MPR threshold; see figure 3 numeral 380.  Furthermore, the A-MPR difference threshold can be preloaded in a memory [agreement in the protocol] of the UE, such as before the UE is sold to a consumer; see ¶ 0030. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi restriction mechanism with a A-MPR threshold in order to minimize the Signal-to-Interference plus Noise Ratio (SINR) needed to decode the one PUCCH resource block and also make sure that the transmission is uniquely decodable from the single resource block transmission; see ¶ 0032.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any embodiment/reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The newly prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Beale et al. (US 20180376484) The prior art discloses that the eNodeB is able to transmit an indication of its downlink transmit power in system information signaling; see ¶ 0105. The UE can measure the downlink RSRP (measure of down-link signal quality) and derive a pathloss between itself and the eNodeB; see ¶ 0105. This pathloss measurement can be used to select a cell that minimizes uplink transmit power from the UE; see ¶ 0105.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472     


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472